Judgment was entered in the Supreme Court November 26th 1875,
Per Curiam.
The able opinion of the learned president of the' court below upon the motion for judgment for want of a sufficient affidavit of defence, renders any discussion by us unnecessary. We affirm this judgment on that opinion. It may be added that as to the point of the illegality of the loan on the ground that the-bank had violated its charter by loans to Garfield of more than ten per cent, of its entire capital, the recent case of O’Hare v. The Second National Bank — not yet reported — but which will be in 27 P. F. Smith 96, fully sustains the judgment below.
Judgment affirmed.